—In an action, inter alia, to recover damages for wrongful death and personal injuries, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Beisner, J.), dated March 28, 2000, which granted the motion of the defendant Bard College for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
In opposition to the respondent’s motion, in which it made a prima facie showing of its entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact that the allegedly dangerous condition created by the respondent’s placement of a sign at an intersection was a proximate cause of the accident (see, Leary v North Shore Univ. Hosp., 218 AD2d 686). Thus, the respondent was properly granted summary judgment dismissing the complaint insofar as asserted against it. Krausman, J. P., Goldstein, Luciano and Feuerstein, JJ., concur.